                                UN ITED STATES DISTRI CT COURT
                                              fo r the
                             EASTE RN DI STRICT OF NORTH CAROLINA

U.S.A. vs. Ahmed Almontaser                                                        Docket No. 5:16-CR-22-SH

                                Petition for Action on Supervised Release

COMES OW Edd ie J. Smith, Su pervi sing U.S. Probation Officer of the court, presenting a petit ion for
mod ification of the Judgment and Commitment Order of Ahmed Almontaser, who, upon an earlier plea of
guil ty to 18 U.S.C. § 371, Conspiracy to Traffic in Contraband Cigarettes, was sentenced by the Honorab le
Malcolm J. Howard, Senior U.S . Di strict Jud ge, on October 11 , 2017, to the custody of the Bureau of
Pri sons for a term of six (6) months. It was further ordered that upon release from imprisonment the
defend ant be placed on supervised release for a period of three (3) yea rs.

    Ahmed Alm ontaser was re leased from custody on June 01 , 2018 , at whi ch time the term of supervi sed
release co mmenced.

RESP ECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: Curre ntl y, the defenda nt is superv ised in the Eastern District ofNew York by U.S. Probation
Officer Ryan Lehr. As a condition of supervised re lease, the defendant ' s conditions include the fo llowing:
"The defendant shall obta in a substance abuse assessment from an approp riate menta l hea lth fac il ity within
thirty (30) days fro m the date of thi s judgment and complete any prescribed treatment program. The
defendant mu st pay the assessment fee and any added treatment fees th at may be charged by the fac ility."
This cond ition is normall y ordered in cases in which the instant offense is Driving While Impaired (DWI) .
The defendant does have a prior convicti on fo r a DWI in 2009, but there is no ev idence of alcohol abuse.
Additiona ll y, the mandato ry drug screens were waived by the co urt based on a low risk for substance abuse.
It appears our office recommended the cond ition requiring the substance ab use assessment by mistake.
Officer Lehr is req uesting that thi s condition be remitted.

PRAYING THAT THE COURT WILL ORDER that supervi sed release be modified as follows:

    l . The followi ng conditi on is hereby remitted : The defendant shall obtain a substance abuse
        assess ment from an appropriate menta l hea lth faci li ty within thirty (3 0) days from the date of this
        judgme nt and compl ete any prescrib ed treatment program. The defendant must pay the assessment
        fee and any added treatment fees th at may be charged by the fac ility.

Except as herein modi fied, the judgment shall remain in full fo rce and effect.

                                                        I dec lare under penalty of perjury that the foregoing
                                                        is true and correct.

                                                        Isl Eddi e J. Sm ith
                                                        Edd ie J. Smith
                                                        Supervisi ng U.S. Probation Officer
                                                        150 Rowan Street Suite 1 10
                                                        Fayettevil le, NC 283 01
                                                        Phone: 9 10-354-2537
                                                        Executed On: December 13, 20 18
Ahmed Almontaser
Docket No. 5:16-CR-22-SH
Petition For Action
Page 2
                                       !J.RDER OF THE COURT

Considered and ordered this      / 7 ,..--day   of_~--------' 2018, and ordered filed and
made a part of the records in the above case.




Senior U.S. District Judge
